Citation Nr: 1702210	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973, with an additional period of active duty service from February 4, 1978 to February 18, 1978 while a member of the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

By way of background, the RO denied reopening a claim for service connection for PTSD in May 2008 and denied entitlement to TDIU in March 2010.  The Veteran separately and properly perfected appeals as to both decisions.

A February 2012 Board decision denied the Veteran's application to reopen a claim of service connection for PTSD.  A May 2013 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision to not reopen the claim of service connection for PTSD.  However, the Court determined that the Board's decision was too narrow, as it had not considered whether service connection was appropriate for an acquired psychiatric disorder other than PTSD, specifically depression (for which the Veteran has a separate diagnosis), a claim which had not been previously denied.  Therefore, the claim was remanded for re-adjudication consistent with the Memorandum Decision.

The issues have now been combined into a single appeal for the purposes of appellate review by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.
REMAND

In April 2014, the Board remanded the issue of service connection for an acquired psychiatric disability for a VA examination and a nexus opinion.  

Upon remand, in September 2014, the Veteran was afforded an examination by a VA psychologist.  At that time, the psychologist diagnosed severe, recurrent major depression with psychotic features, panic disorder with agoraphobia, intermittent explosive disorder, and alcohol dependence in remission.  Upon examination, the psychologist noted that the Veteran did not have PTSD, as there was no evidence that the Veteran's alleged stressors occurred.  However, based on the Veteran's statements, the psychologist opined that the Veteran had a psychotic break in 1993 upon his discharge from service.  See VA Disability Benefits Questionnaire dated September 2014.  

Unfortunately, the Board finds that another remand is necessary for clarification.  The Board notes that upon discharge from his first period of active service, the Veteran reported depression and excessive worry.  See Report of Medical History dated November 5, 1973.  However, the 2014 examiner does not reconcile this fact with his opinion that the Veteran's "symptoms largely began after discharge from the service."  See VA Disability Benefits Questionnaire dated September 2014, p. 6.  Furthermore, the examiner does not give an opinion.  When asked whether the Veteran's acquired psychiatric disorders are at least as likely as not related to his period of service, the examiner responds with the following: 

"He reports 'I went crazy' in 1993 (after being fired from a job and when his wife was pregnant), at which time he reports 'the flashbacks and intrusive memories and tremors started,' which would suggest that the symptoms largely began after discharge from service.  But these memories and flashbacks are of events that he believes occurred during service.  His report therefore suggests that he had a psychotic break and/or PTSD symptoms in 1993 after discharge from service."

The examiner does not provide a clear nexus opinion.  Furthermore, his conclusions appear to be primarily based on the Veteran's own statements, rather than all the objective evidence of record.  As such, remand is necessary for an addendum opinion.  

As to the issue of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the issue of service connection for an acquired psychiatric disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, that issue is also remanded, pending the outcome of the acquired psychiatric disorder issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record all relevant outstanding VA or private treatment records related to any treatment the Veteran has received in relation to his acquired psychiatric disabilities to the present day.  As for private medical treatment records, either solicit such records from the Veteran or ask the Veteran for permission to contact his private medical providers.  Efforts to obtain these records should be memorialized in the Veteran's claim file.  If any requested records are unavailable, the claims file should be clearly documented to that effect.

2.  Upon completion of the above development, obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed acquired psychiatric disabilities other than PTSD.  Following review of the claims folder contents, the examiner is requested to provide opinion on the following:

a) Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's diagnosed acquired psychiatric disabilities first manifested in service or resulted from an injury or illness sustained during active service?

b) Whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran first manifested a psychosis in service or within one year of service discharge?  If psychosis in service or within one year of discharge is found, please identify the evidence supporting the determination.

The examiner is to consider and discuss the significance, if any, of the Veteran's report of depression and excessive worry upon discharge from his first period of active duty service.  See Report of Medical History dated November 5, 1973.

A complete rationale which includes citations to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  

If the September 2014 examiner is unavailable, obtain an addendum opinion form a similarly qualified examiner.  The need for additional examination or interview of the Veteran is left to the discretion of the examiner.

3.  After completion of the above development, the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and entitlement to TDIU should be readjudicated.  If the claims remain adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

